Exhibit 99 First Acceptance Corporation Reports Operating Results for the Quarter and Year Ended December31, 2015 NASHVILLE, TN, March 15, 2016 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the quarter and year ended December31, 2015. Operating Results Revenues for the three months ended December 31, 2015 increased 30% to $88.5 million from $67.9 million in the same period in the prior year. Revenues for the year ended December 31, 2015 increased 26% to $331.9 million from $263.2 million in the same period in the prior year.
